The plaintiff on behalf of himself and other creditors of the estate of W. W. Maurer, deceased, instituted this action against the administrator and heirs at law of W. W. Maurer and the sureties on the administrator's bond for the determination of questions involved in the settlement of the estate of said decedent. The defendants Maynard *Page 796 
and Johnson, sureties on the administrator's bond, demurred on the ground of misjoinder of parties and causes of action. From judgment overruling their demurrer, the defendants appealed.
The demurrer was properly overruled. C. S., 135; C. S., 456; and C. S., 507. Leach v. Page, 211 N.C. 622, 191 S.E. 349; Robertson v. Robertson,ante, 562.
Judgment affirmed.